NO. 07-03-0202-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

SEPTEMBER 11, 2003

______________________________


HEATHER LYNNE QUEEN, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

NO. 2955; HONORABLE DAVID M. MCCOY, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Appellant Heather Lynne Queen filed a Motion to Dismiss Appeal on September 10,
2003, averring that she no longer wishes to prosecute her appeal.   The Motion to Dismiss
is signed by both appellant and her attorney.  
	Without passing on the merits of the case, appellant's motion for voluntary dismissal
is granted and the appeal is hereby dismissed.  Tex. R. App. P. 42.2.   Having dismissed 

the appeal at appellant's personal request, no motion for rehearing will be entertained and
our mandate will issue forthwith.  


							Phil Johnson
						    	Chief Justice































Do not publish.

2pt;
	font-weight: normal;
	font-style: normal;
	font-variant: normal;
	text-align: left;
	text-decoration: none;
	color: black;
	vertical-align: middle;
	text-indent: 0in
}

body
{
	font-family: "Arial", sans-serif;
	font-size: 12pt;
	font-weight: normal;
	font-style: normal
}





NO. 07-06-0431-CR
                                                     NO. 07-06-0432-CR
                                                     NO. 07-06-0433-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

MARCH 25, 2008

______________________________


CLIFFORD EUGENE OSBORN, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee

_________________________________

FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

NOS. 17,126-C;17,127-C;18,231-C; HON. PATRICK PIRTLE, PRESIDING

_______________________________

Memorandum Opinion

_______________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          After a jury trial, Clifford Eugene Osborn was convicted of robbery, aggravated
kidnaping, and unauthorized use of a motor vehicle.  After finding the enhancements true,
the jury assessed punishment at life for the robbery conviction, life for the aggravated
kidnaping, and twenty years for the unauthorized use of a motor vehicle.  
          Appellant’s appointed counsel has filed a motion to withdraw, together with an
Anders
 brief, wherein he certifies that, after diligently searching the record, he has
concluded that appellant’s appeals are without merit.  Along with his brief, he has filed a
copy of a letter sent to appellant informing him of counsel’s belief that there was no
reversible error and of appellant’s right to file a pro se brief or response.  By letter dated
December 31, 2007, this court also notified appellant of his right to file his own brief or
response by January 30, 2008, if he wished to do so.  After requesting and receiving an
extension of time, appellant filed a response wherein he contends 1) the trial court erred
in refusing to grant the motion to suppress his statement, and 2) he was denied his right
to counsel and meaningful access to the courts.
 
          In compliance with the principles enunciated in Anders, appellate counsel discussed
several possible issues for appeal: 1) the sufficiency of the evidence to sustain the
convictions, 2) the denial of motions to suppress appellant’s statement and his
identification, 3) the sufficiency of the evidence to support a finding of “true” to the
enhancement paragraphs during the punishment phase, 4) the appropriateness of the
punishments assessed, and 5) the effectiveness of counsel.  However, appellate counsel
has explained why each argument lacks merit.  
          We have also conducted our own review of the record to assess the accuracy of
appellate counsel’s conclusions and to uncover any reversible error pursuant to Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).  Our review has failed to reveal
reversible error.  
          Accordingly, the motion to withdraw is granted and the judgments are affirmed.
 
 
                                                                           Brian Quinn 
                                                                         Chief Justice

Do not publish.